OPINION — AG — **** BOARD OF EQUALIZATION — ESTIMATES — BASIS — ADJUSTMENT **** A MARJORITY VOTE OF THE BOARD OF EQUALIZATION CAN DESCEND ANY ACTION OF THE BOARD SO LONG AS THE ACTION HAS NOT BEEN FORMALIZED, FILED AS REQUIRED BY LAW, OR ACTED UPON BY THOSE LAWFULLY ENTITLED TO SO ACT.  THE BOARD IS REQUIRED TO MAKE AN ADJUSTMENT ESTIMATE OF THE REVENUES WHICH ARE ACCRUED BY REASON OF NEW STATUTES.  FUNDS PRESENTLY IN THE STATE TREASURY AS A RESULT OF NEW ACTS MAY NOT BE USED IN MAKING THE ESTIMATE FOR THE NEXT FISCAL YEAR.  FUNDS ALREADY ACCRUED CAN BE APPROPRIATED BY THE LEGISLATURE WITHOUT ACTION BY THE BOARD OF EQUALIZATION.  THE BOARD CAN ONLY ESTIMATE THE EXPECTED REVENUE FOR TWELVE MONTHS OF THE FISCAL YEAR ENDING JUNE 30. CITE: 68 O.S. 1967 Supp., 2463 [68-2463], ARTICLE X, SECTION 23 W. J. MONROE